Exhibit 10.78

MANUFACTURING AND SUPPLY AGREEMENT - AMENDMENT No. 3

THIS AGREEMENT is made the 22 day of September 2014

BY AND BETWEEN:

 

(1) HORIZON PHARMA AG a company incorporated in accordance with the laws of
Switzerland with its registered office at Kägenstrasse 17, CH-4153 Reinach,
Switzerland (“Horizon”); and

 

(2) MUNDIPHARMA MEDICAL COMPANY a partnership organized in accordance with the
laws of Bermuda with Registered No. EC – 16260 and with its registered office at
Canon’s Court, 22 Victoria Street, Hamilton, HM 12 Bermuda (“Mundipharma”).

RECITALS

 

(A) WHEREAS, Horizon and Mundipharma entered into that certain Manufacturing and
Supply Agreement dated November 4, 2010, as amended March 5, 2012 and
October 25, 2013 (“MSA”), to have Horizon procure the manufacture of the
Products and supply the same and have designated Mundipharma to purchase the
Products from Horizon for distribution in accordance with that certain Exclusive
Distribution Agreement between Horizon and Mundipharma International Corporation
Limited dated November 4, 2010, as amended March 5, 2012 and October 25, 2013
(“EDA”); and

 

(B) WHEREAS, Horizon and Mundipharma now wish to amend the MSA.

NOW THEREFORE, in consideration of the mutual undertakings and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the PARTIES hereto, intending to
be legally bound, agree as follows::

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 As used in this Agreement, capitalized words and expressions shall have the
meanings defined in the MSA, provided that, in this Agreement, the following
words and phrases shall have the following meanings:

 

“AMENDMENT” means this Agreement between PARTIES as set out and described
herein. “PARTIES” means Horizon and Mundipharma collectively.

 

1.2 Any reference in this AMENDMENT to “writing” or cognate expressions includes
a reference to facsimile transmission.

 



--------------------------------------------------------------------------------

1.3 The headings in this AMENDMENT are for convenience only and shall not affect
its interpretation.

 

1.4 References to “persons” includes individuals, bodies corporate (wherever
incorporated), unincorporated associations and partnerships.

 

1.5 Any reference to an enactment or statutory provision is a reference to it as
it may have been, or may from time to time be amended, modified, consolidated or
re-enacted.

 

2. AMENDMENTS TO THE MSA

 

2.1 Schedule 1 of the MSA is amended to add the following additional countries:

“Cambodia, Myanmar, Laos and Brunei.”

 

3. GENERAL

 

3.1 In all other respects, the MSA remains unchanged and in full force and
effect.

IN WITNESS WHEREOF, the PARTIES hereto have caused this AMENDMENT to be executed
in duplicate by their duly authorized officers as of the date first above
written.

 

HORIZON PHARMA AG     MUNDIPHARMA MEDICAL COMPANY By:   /s/ Hans-Peter Zobel    
By:   /s/ Douglas Docherty Name:   Hans-Peter Zobel     Name:   Douglas Docherty
Title:  

Managing Director Horizon

Pharma AG

    Title:  

Managing Director

HORIZON PHARMA AG     By:   /s/ Robert W. Metz       Name:   Robert W. Metz    
  Title:  

Managing Director Horizon

Pharma AG

     

 